Citation Nr: 9930092	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  94-35 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
asthmatic bronchitis, with chronic obstructive pulmonary 
disease (COPD), currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for a right 
shoulder disorder, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for a left 
shoulder disorder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the veteran's claims 
for increased evaluations for chronic asthmatic bronchitis, 
then evaluated as zero percent disabling; a left shoulder 
disorder, evaluated as 20 percent disabling; and a right 
shoulder disorder, then evaluated as zero percent disabling.  

In his September 1992 Notice of Disagreement, the veteran 
asserted that he suffered from COPD and that this disorder 
was related to his service-connected chronic asthmatic 
bronchitis.  In the October 1992 Statement of the Case, the 
RO included the issue of service connection for COPD among 
the issues on appeal.  The veteran addressed this issue again 
in his August 1993 Substantive Appeal, and the RO listed this 
issue, along with the veteran's increased ratings claims, in 
an August 1996 Supplemental Statement of the Case.  In a 
February 1997 rating decision, the RO expanded the grant of 
service connection for chronic asthmatic bronchitis to 
include COPD and assigned a 60 percent evaluation.  

In a November 1997 letter, the RO informed the veteran that, 
in light of a July 1997 decision by the United States Court 
of Appeals for the Federal Circuit, the appeal on the issue 
of service connection for asthmatic bronchitis would be 
removed from appellate control.  See Holland v. Gober, 124 
F.3d 226 (Fed. Cir. 1997) (decision published without 
opinion); see also Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997).  In this regard, however, the Board would 
point out that veteran's claim is for an increased evaluation 
(rather than service connection) for chronic asthmatic 
bronchitis, with COPD.  The 60 percent evaluation assigned 
for this disorder is less than the maximum available under 
the applicable diagnostic criteria, and there is no clear 
indication from the record that the veteran has withdrawn his 
claim for an increased evaluation for this disorder.  
Therefore, this claim remains viable on appeal and is 
addressed in this decision.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

Moreover, in the February 1997 rating decision, the RO 
granted a 20 percent evaluation for a right shoulder 
disorder.  Again, the 20 percent evaluation is less than the 
maximum available under the applicable diagnostic criteria, 
and this claim also remains viable on appeal.  Id. 

In April 1998, the Board remanded this case to the RO for 
further development, to include a search for records and a 
new VA examination.  This development has been accomplished, 
and the case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's chronic asthmatic bronchitis, with COPD, 
has been shown to be no more than severe in degree, with lung 
function studies from December 1996 showing combined moderate 
air flow obstruction and restrictive lung disease.

3.  The veteran's right shoulder disorder is manifested by 
forward flexion limited to no more 90 degrees, with some 
evidence of pain upon range of motion testing but with no 
swelling or deformity.

4.  The veteran's left shoulder disorder is manifested by 
forward flexion limited to 60 to 65 degrees, with evidence of 
pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for chronic asthmatic bronchitis, with COPD, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.97, Diagnostic Codes 6602, 6604 (1999); 38 
C.F.R. § 4.97, Diagnostic Code 6604 (1996).

2.  The criteria for an evaluation in excess of 20 percent 
for a right shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5202 (1999).

3.  The criteria for a 30 percent evaluation for a left 
shoulder disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201, 5202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

II.  Chronic asthmatic bronchitis, with COPD

The RO granted service connection for chronic asthmatic 
bronchitis in a February 1975 rating decision in light of in-
service evidence of respiratory treatment.  A noncompensable 
(zero percent) evaluation was assigned, effective from 
October 1974.  In a February 1997 rating decision, the RO 
expanded this grant of service connection to include COPD and 
increased the evaluation to 60 percent, effective September 
1991, in light of the results of a December 1996 VA 
respiratory examination.  The 60 percent evaluation has since 
remained in effect and is at issue in this case.

In a January 1992 letter, Frankie Roman, M.D., noted that the 
veteran had a history of severe COPD and asthma.  Dr. Roman 
stated that the veteran's respiratory status was "getting 
gradually worse" and was manifested by a severely decreased 
exercise tolerance and dyspnea on minimal exertion.  The 
veteran was noted to not be a candidate for pulmonary 
rehabilitation due to his back problems and numbness of the 
left leg.

The report of the veteran's March 1992 VA examination 
contains a diagnosis of mild COPD.  Chest x-rays revealed no 
active infiltration of the lung, but there was blunting of 
the costophrenic angle that was noted to possibly be due to 
old pleural thickening.  Pulmonary function testing (PFT) 
results included forced expiratory volume in one second (FEV-
1) of 37 percent of predicted value and the ratio of FEV-1 to 
forced vital capacity (FEV-1/FVC) of 75 percent.  The doctor 
who conducted the PFT noted moderately reduced FVC, severely 
reduced FEV-1, and normal FEV-1/FVC.  An assessment of 
probable restrictive impairment was rendered.

During his December 1996 VA respiratory examination, the 
veteran complained of a cough with sputum, wheezing, and 
shortness of breath with exertion.  The examination revealed 
bilateral rales and rhonchi on auscultation of the lungs.  
Vesicular breath sounds with prolonged expiration were heard 
bilaterally.  No left parasternal heave was appreciated.  
Lung function studies were noted to show combined moderate 
air flow obstruction and restrictive lung disease; specific 
results included FEV-1 of 52 percent of predicted value, FEV-
1/FVC of 71 percent, and diffusion capacity of the lung by 
the single breath method (DLCO(SB)) of 75 percent of 
predicted value.  The impression was asthma and chronic 
asthmatic bronchitis, with fixed airway obstruction and COPD, 
and the examiner opined that it was "very likely" that the 
COPD was incurred as secondary to the asthma "since a 
subgroup of patients with asthma develop fixed airway 
obstruction."

During the December 1996 VA respiratory examination, the 
veteran reported respiratory treatment at Providence Hospital 
in Southfield, Michigan.  In May 1998, following the Board's 
April 1998 remand, the RO sent a letter to the veteran 
informing him that his authorization was necessary prior to 
obtaining any records from Providence Hospital.  To date, the 
veteran has not responded to this letter, and the RO has 
therefore been unable to obtain the noted records.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the veteran's failure to respond to the VA's efforts 
to assist him with the factual development of his claim, no 
further effort will be expended to assist him in this regard.  

The RO has evaluated the veteran's chronic asthmatic 
bronchitis, with COPD, at the 60 percent rate under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1999), which pertains to 
bronchial asthma.  By regulatory amendment effective October 
7, 1996, during the pendency of this appeal, substantive 
changes were made to the schedular criteria for evaluating 
respiratory disorders.  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, in Rhodan v. West, 12 Vet. App. 
55 (1998), the United States Court of Appeals for Veterans 
Claims (Court) noted that, where compensation is awarded or 
increased "'pursuant to any Act or administrative issue, the 
effective date of such an award or increase ... shall not be 
earlier than the effective date of the Act or administrative 
issue.'"  Id. at 57.  See 38 U.S.C.A. § 5110(g) (West 1991).  
As such, the Court reasoned that this rule prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law. 

Under the prior criteria of Diagnostic Code 6602, in effect 
through October 6, 1996 and for application during the entire 
pendency of this appeal under Karnas, a 60 percent evaluation 
was warranted for severe bronchial asthma with frequent 
attacks (one or more weekly); marked dyspnea on exertion 
between attacks, with only temporary relief by medication; 
and more than light manual labor precluded.  A 100 percent 
evaluation was warranted for pronounced bronchial asthma with 
very frequent attacks, with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.

Under the current criteria of Diagnostic Code 6602, in effect 
only on and after October 7, 1996, a 60 percent evaluation is 
warranted in cases of FEV-1 of 40 to 55 percent of predicted 
value, FEV-1/FVC of 40 to 55 percent, at least monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent 
evaluation is warranted for FEV-1 of less than 40 percent of 
predicted value; 
FEV-1/FVC of less than 40 percent; more than one attack per 
week, with episodes of respiratory failure; or the 
requirement of daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications.

In this case, the evidence of record does not suggest 
bronchial asthma that is "pronounced" in severity, as would 
warrant a 100 percent evaluation under the prior criteria of 
Diagnostic Code 6602.  The Board observes that the March 1992 
VA examination revealed FEV-1 of 37 percent of predicted 
value.  However, the veteran's FEV-1/FVC was 75 percent, and 
the report of the December 1996 VA respiratory examination 
indicates that PFT showed combined moderate air flow 
obstruction and restrictive lung disease.  

Also, the December 1996 PFT revealed FEV-1 of 52 percent of 
predicted value and FEV-1/FVC of 71 percent.  Moreover, there 
is no evidence suggesting at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  As such, the revised criteria 
for a 100 percent evaluation under Diagnostic Code 6602 also 
have not been met.

As the veteran's service-connected respiratory disability 
encompasses COPD, the Board has also considered whether a 100 
percent evaluation might be warranted for this disability 
under 38 C.F.R. § 4.97, Diagnostic Code 6604 (1999) for the 
period on and after October 7, 1996; the Board observes that 
no corresponding diagnostic code section was included under 
the prior provisions of 38 C.F.R. § 4.97 (1996).  However, 
the Board finds no evidence of FEV-1 of less than 40 percent 
of predicted value, FEV-1/FVC of less than 40 percent, 
DLCO(SB) of less than 40 percent of predicted value, maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or the requirement of outpatient oxygen 
therapy.

In short, the Board has considered all applicable diagnostic 
criteria but finds no basis for an evaluation in excess of 60 
percent for the veteran's chronic asthmatic bronchitis, with 
COPD.  Therefore, the preponderance of the evidence is 
against his claim for that benefit.


III.  Left and right shoulder disorders

In a February 1975 rating decision, the RO granted service 
connection for a right shoulder disorder in light of in-
service evidence of right shoulder surgery and assigned a 
noncompensable (zero percent) evaluation, effective from 
October 1974.  In a February 1997 rating decision, the RO 
increased this evaluation to 20 percent in light of the 
results of a December 1996 VA orthopedic examination.  The 20 
percent evaluation for a right shoulder disorder has since 
remained in effect and is at issue in this case.

Also, in the February 1975 rating decision, the RO granted 
service connection for a left shoulder disorder in light of 
in-service evidence of left shoulder surgery and assigned a 
20 percent evaluation, effective from October 1974.  In a 
January 1978 rating decision, the RO reduced this evaluation 
to the noncompensable rate, effective April 1978.  However, 
in an April 1979 rating decision, the RO restored the 20 
percent evaluation in full and also assigned a temporary 100 
percent evaluation under 38 C.F.R. § 4.29 for the period from 
November 12, 1978 until February 1, 1979.  The 20 percent 
evaluation has since remained in effect and is at issue in 
this case. 

During his December 1996 VA orthopedic examination, the 
veteran reported a painful left shoulder, with a feeling of 
loose movement and occasional sharp pain in both shoulders.  
The examination revealed no swelling or deformity in either 
shoulder.  The shoulder contour was noted to be normal, and 
the apprehension test was positive on the left side.  There 
was no muscle atrophy.  Range of motion testing of the right 
shoulder revealed abduction to 175 degrees, forward flexion 
to 90 degrees, external rotation to 65 degrees, and internal 
rotation to 70 degrees.  Range of motion testing of the left 
shoulder revealed abduction to 165 degrees, forward flexion 
to 60 degrees, external rotation to 45 degrees, and internal 
rotation to 60 degrees.  Grip strength was satisfactory on 
the left side but weak on the right side.  Deep tendon 
reflexes were exaggerated on the right side.  X-rays of both 
shoulders showed status post surgery, with staples inserted 
into the bones.  The diagnosis was status post surgery of 
right and left shoulders for recurrent dislocation.

In August 1998, the veteran underwent a further VA orthopedic 
examination.  The examination of the right shoulder revealed 
a normal contour, with no swelling or deformity.  Muscle tone 
was poor to moderate, and power was moderate against 
resistance.  Range of motion testing of the right shoulder 
revealed active abduction to 160 degrees, passive abduction 
to 170 degrees, forward flexion to 160 degrees, external 
rotation to 70 degrees, and internal rotation to 80 degrees.  
There was no evidence of spasticity, and the veteran's 
reflexes were normal.  Grip strength was good, and there was 
no sensory loss.  Apprehension test was negative, but sulcus 
sign was present.  The veteran was unable to sustain the 
active adductive position of the arm for more than a few 
seconds without complaining of weakness and pain.  On the 
left side, the shoulder girdle muscle showed moderate 
atrophy.  There was no deformity or swelling, but there was 
tenderness anteriorly.  Range of motion testing of the left 
shoulder revealed active abduction to 90 degrees, without any 
sustaining power; passive abduction to 100 degrees, with 
pain; forward flexion to 65 degrees actively and to 70 
degrees passively, with pain; external rotation to 65 
degrees; and internal rotation to 75 degrees.  Grip strength 
was moderate.  Reflexes were present, and there was no 
spasticity.  X-rays of both shoulders revealed status post 
surgery, with staples in the proximal humerus.  The examiner 
noted that there was no evidence of any "union" and no 
clinical evidence of fibrous union.  The x-rays were also 
noted to show that there was considerable subluxation of both 
scapulohumeral joints.  The diagnosis was recurrent 
subluxation and instability of both shoulders, left more than 
right.    

The RO has evaluated both of the veteran's shoulder 
disabilities at the 20 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (1999).  The veteran's service medical 
records show that he is right-handed; as such, the right 
shoulder disorder is for evaluation as a major joint, while 
the left shoulder disorder is for evaluation as a minor 
joint.  See 38 C.F.R. § 4.69 (1999).

Under the criteria for a major joint under Diagnostic Code 
5202, a 20 percent evaluation is warranted for malunion of 
the humerus, with moderate deformity; or recurrent 
dislocation of the humerus at the scapulohumeral joint, with 
infrequent episodes and guarding of movement only at the 
shoulder level.  A 30 percent evaluation is warranted for 
malunion of the humerus, with marked deformity; or recurrent 
dislocation of the humerus at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements.  A 50 
percent evaluation is warranted for fibrous union of the 
humerus. 

Under the criteria for a minor joint under Diagnostic Code 
5202, a 20 percent evaluation is warranted for malunion of 
the humerus, with either moderate or marked deformity; or 
recurrent dislocation of the humerus at the scapulohumeral 
joint, with either frequent episodes and guarding of all arm 
movements or with infrequent episodes and guarding of 
movement only at the shoulder level.  A 40 percent evaluation 
is warranted for fibrous union of the humerus. 

With regard to the veteran's right shoulder disorder, the 
Board observes that there is evidence of forward flexion 
limited to 90 degrees, with no swelling or deformity.  There 
is no evidence of recurrent dislocation of the humerus at the 
scapulohumeral joint, with frequent episodes and guarding of 
all arm movements; or malunion of the humerus, with marked 
deformity.  As such, the criteria for a 30 percent evaluation 
under Diagnostic Code 5202 have not been met.  While the 
Board observes that pain was noted with range of motion 
testing of the right shoulder, the Board also notes that the 
RO's March 1999 Supplemental Statement of the Case clearly 
indicates that the RO considered the criteria of 38 C.F.R. 
§§ 4.40 and 4.45 (1999) in assigning a 20 percent evaluation.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  
Additionally, there is no evidence of favorable ankylosis of 
scapulohumeral articulation, with abduction to 60 degrees and 
the ability to reach the mouth and head (the criteria for a 
30 percent evaluation under Diagnostic Code 5200); or 
limitation of motion of the arm midway between side and 
shoulder level (the criteria for a 30 percent evaluation 
under Diagnostic Code 5201). 

With regard to the veteran's left shoulder disorder, the 
Board observes that a higher evaluation, of 40 percent, is 
not warranted under Diagnostic Code 5202 in the absence of 
fibrous union of the humerus, which was noted to not be 
present in the report of the August 1998 VA examination.  
However, this examination revealed limitation of active 
forward flexion to 65 degrees, and forward flexion was noted 
to be limited to 60 degrees in the report of the December 
1996 VA examination.  As such, the Board finds that this 
disability is more appropriately rated under Diagnostic Code 
5201, which concerns limitation of motion of the arm.  Under 
this section, a 20 percent evaluation is warranted for 
limitation of motion of the arm at the shoulder level, or 
midway between the side and shoulder level.  A higher 
evaluation, of 30 percent, is warranted for limitation of 
motion of the arm to 25 degrees from the side, which has not 
been shown on examination.  However, as noted above, the 
August 1998 VA examination revealed pain upon range of motion 
testing, and the Board observes that the assigned 20 percent 
evaluation for the left shoulder disorder has been in effect 
since 1979, well before the issuance of the DeLuca decision 
concerning the assignment of a higher evaluation on the basis 
of pain with motion.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  In 
view of this, the Board finds that a 30 percent evaluation 
for the left shoulder disorder is warranted on the basis of 
pain with motion.  However, as there is no evidence of 
unfavorable ankylosis of scapulohumeral articulation, with 
abduction limited to 25 degrees from the side (the criteria 
for a 40 percent evaluation under Diagnostic Code 5200), 
there is no basis for an evaluation in excess of 30 percent 
for this disability.

Overall, the Board has reviewed the veteran's claims file and 
finds that the preponderance of the evidence is against his 
claim for an evaluation in excess of 20 percent for his right 
shoulder disorder.  However, the evidence supports a 30 
percent evaluation, and no more, for his left shoulder 
disorder.

IV.  Application of 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities at issue in this case 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an evaluation in excess of 60 percent for 
chronic asthmatic bronchitis, with COPD, is denied.

Entitlement to an evaluation in excess of 20 percent for the 
veteran's right shoulder disorder is denied.

Entitlement to a 30 percent evaluation for the veteran's left 
shoulder disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

